     Case: 1:18-cv-02036 Document #: 49 Filed: 01/15/19 Page 1 of 2 PageID #:192



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WILLIAM HEMMINGS,

         Plaintiff,                                      Case No. 18-cv-2036

v.                                                       Hon. Jorge L. Alonso

INSYS THERAPEUTICS, INC.,
a Delaware corporation,

         Defendant.


                  DEFENDANT’S NOTICE OF CONFIRMED DEPOSITIONS

          Defendant Insys Therapeutics, Inc. (“Insys”), pursuant to the Court’s Notification of

 Docket Entry (D.E. 46), submits its Notice of Confirmed Depositions to be taken through

 March 15, 2019, as follows:

                 Mr. William Hemmings        Feb. 12, 2019

                 Ms. Monica Sircar           Feb. 13, 2019

                 Ms. Charlene Nippa          Feb. 21, 2019

                 William Hemmings III        Feb. 27, 2019

                 Marie Hemmings              Feb. 28, 2019

         Insys will provide Mr. Hemmings’ counsel with a notice for each deposition identifying

the time and place of the deposition and specifying whether it will be video-recorded.




116681014.1
     Case: 1:18-cv-02036 Document #: 49 Filed: 01/15/19 Page 2 of 2 PageID #:193




                                             INSYS THERAPEUTICS, INC.

                                             By: /s/ Adam P. Schwartz
                                                Attorney for Insys Therapeutics, Inc.

                                             Adam P. Schwartz (pro hac vice)
                                             David J. Walz (pro hac vice)
                                             CARLTON FIELDS JORDEN BURT, P.A.
                                             P.O. BOX 3239
                                             Tampa, FL 33601-3239
                                             (813) 229-4336
                                             aschwartz@carltonfields.com
                                             dwalz@carltonfields.com

                                             David J. Doyle
                                             FREEBORN & PETERS LLP
                                             311 South Wacker Drive, Suite 3000
                                             Chicago, Illinois 60606
                                             (312) 360-6000
                                             ddoyle@freeborn.com




                                         2
116681014.1
